In a support proceeding pursuant to Family Court Act article 4, the former husband appeals from an order of the Family Court, Nassau County (Balkin, J.), dated February 10, 2003, which denied his objections to so much of an order of the same court (Watson, H.E.), dated December 5, 2002, as, after a hearing, denied his application for a downward modification of payments to the former wife for upkeep of the marital home.
Ordered that the order is affirmed, with costs.
The appellant’s contention that the Hearing Examiner applied the incorrect standard in denying his application for a downward modification of his spousal maintenance obligation is unpreserved for appellate review as that issue was not raised in his objections to the hearing examiner’s determination (see Matter of Elia v Elia, 299 AD2d 358 [2002]). In any event, the appellant failed to establish a substantial change in circumstances warranting downward modification (see Burke v Burke, 265 AD2d 285 [1999]; Klapper v Klapper, 204 AD2d 518 [1994]).
The appellant’s remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., Cozier, Mastro and Rivera, JJ., concur.